USCA11 Case: 21-13193      Date Filed: 06/29/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 21-13193
                    Non-Argument Calendar
                   ____________________

KIMELYN A. MINNIFIELD,
                                              Plaintiff-Appellant,
versus
WELLS FARGO BANK, NA,
as Trustee for the Pooling and Servicing Agreement dated
as of May 1, 2005 Asset Backed Pass-Through Certificates,
Series 2005-WHQ3,
PHH MORTGAGE CORPORATION,
ALDRIDGE PITE LLP,
OCWEN LOAN SERVICING, INC.,
USCA11 Case: 21-13193        Date Filed: 06/29/2022     Page: 2 of 3




2                      Opinion of the Court                21-13193

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:21-cv-00801-TWT
                    ____________________

Before ROSENBAUM, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Kimelyn Minnifield, an attorney proceeding pro se, filed an
action against Wells Fargo Bank, NA, “as Trustee” (“Wells Fargo”),
PHH Mortgage Corporation (“PHH”), and Ocwen Loan Servicing,
Inc. (“Ocwen”) (collectively, “the Bank Defendants”) and Aldridge
Pite LLP (“AP”), alleging that they engaged in debt-collection prac-
tices that violated the Fair Debt Collection Practices Act
(“FDCPA”). She appeals the district court’s grant of the defend-
ant’s motion to dismiss her FDCPA claims for failure to state a
claim. Minnifield argues that the district court erred when it deter-
mined that the defendants were not debt collectors within the
meaning of the FDCPA.
      Under Eleventh Circuit Rule 3-1, a party who fails to object
to a magistrate judge's report and recommendation (“R&R”)
“waives the right to challenge on appeal the district court's order
based on unobjected-to factual and legal conclusions,” provided
USCA11 Case: 21-13193         Date Filed: 06/29/2022    Page: 3 of 3




21-13193               Opinion of the Court                         3

the party who failed to object “was informed of the time period for
objecting and the consequences on appeal for failing to object.”
11th Cir. R. 3-1; Harrigan v. Metro Dade Police Dep't Station #4,
977 F.3d 1185, 1191 (11th Cir. 2020). Consequently, we will only
review a waived objection for plain error if “necessary in the inter-
ests of justice.” 11th Cir. R. 3-1. Review for plain error “rarely ap-
plies in civil cases.” Ledford v. Peeples, 657 F.3d 1222, 1258 (11th
Cir. 2011).
        Here, Minnifield waived any challenge on appeal to the dis-
trict court’s conclusion that she failed to plead sufficient facts to
draw the reasonable inference that the defendants are debt collec-
tors under the FDCPA because she did not object to the magistrate
judge’s R&R. While this rule only applies when the court informs
the litigant of the opportunity to object and the consequences of
not doing so, Harrigan, 977 F.3d at 1191, the court provided clear
notice to Minnifield of the time period for objecting and the conse-
quences of failing to object. We readily conclude that there is no
plain error in light of the circumstances of this case.
      Accordingly, the judgment of the district court is
       AFFIRMED.